Citation Nr: 0112154	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation for residuals of 
an ingrown toenail, right great toe, currently rated 
noncompensably disabling.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946.  The veteran was determined by the RO to be 
incompetent in October 1999.  The appellant (the veteran's 
spouse) has been authorized to act as his guardian.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), which granted the veteran 
service connection for residuals of an ingrown toenail, right 
great toe and rated this disorder as noncompensably 
disabling.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's right great toe ingrown nail residuals are 
manifested by proud/flesh granulation and a history of 
infections without functional loss or significant pain.


CONCLUSION OF LAW

The criteria for a compensable rating for a right great toe 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.7 and Part 4, Diagnostic Codes 5280, 5281 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that in 1942 the veteran was 
treated for an infection caused by an ingrown toenail of the 
right toe of the right foot.

On VA examination in April 1998, the veteran was noted to 
suffer from Alzheimer's disease with related memory deficit.  
The veteran's spouse related that in the last 2 years the 
veteran has had an infection of the right big toe on 
3 occasions.  The last infection reportedly occurred 2 months 
earlier and was said to be manifested by localized redness 
and pus around the medial edge of the right big toenail.  
Treatment by his wife consisted of soaking the foot and 
applying Neosporin ointment twice a day.  It was noted that 
the veteran had no complaints of joint disease and did not 
use crutches, brace, cane, or any corrective shoes.  On 
physical examination the veteran did not show any functional 
loss in the feet.  The toe had full range of motion.  It did 
not show any local redness, swelling, or pain on movement and 
there was no edema or tenderness.  There was a piece of hard 
skin at the medial edge of the right big toenail.  There was 
no callus or skin break.  The veteran's posture was normal on 
standing, squatting, supination, pronation and rising on toes 
and heels.  An X-ray of the right foot showed narrowing of 
the interphalangeal joint.  The examiner concluded as a 
diagnostic impression that the veteran had crust formation at 
the medial edge of the right big toenail with no present 
evidence of local inflammation.

In a statement dated in December 1998 the veteran's daughter 
noted that the veteran had been recently treated for problems 
with his toes by VA and also had been treated by a private 
physician at an adult daycare he attends twice a week.  A 
Blue Shield billing record and a report of treatment at the 
Riverside Adult Daycare Center shows treatment provided to 
the veteran by a private podiatrist between August 1998 and 
October 1998 for debridement of elongated hypertrophic and 
mycotic toenails, bilateral.  The veteran was noted on 
several occasions to have pain on palpation of his nails, 
bilateral.

On a VA examination in January 1999 the veteran was unable to 
comment in a coherent fashion due to his Alzheimer's disease.  
His wife stated that she could no longer comment on pain, 
weakness and swelling of the right great toe.  It was noted 
that medical records showed that in 1942 or 1943 the veteran 
had surgery for ingrown toenail of the right great toe and 
since then he has treated the pain in his toe with warm salt 
water and an application of antibiotic ointment.  It was 
observed that the veteran does not wear any special shoes and 
does not require inserts or braces at this time.  On physical 
examination the veteran was found to have evidence of 
proud/flesh granulation at the medial aspect of his right 
great toe.  There did not appear to be any erythema, 
swelling, frank drainage, calor or dolor.  The examiner noted 
that with palpation and pressure the veteran remained in a 
previously noted very quiet state without his eyes being 
opened.  There did not appear to be any cellulitis, joint 
line pain or inflammation of the joint area.  On weight 
bearing the veteran appeared to have a normal longitudinal 
arch with mild pronation only on the right foot.  There did 
not appear to be any callosities, fissures, ulcers, or other 
breakdown in his skin.  The skin had normal color, turgor, 
and elasticity.  Digital hair was apparent bilaterally.  An 
X-ray of the right foot was interpreted to reveal no evidence 
of fracture, dislocation or subluxation.  The metatarsal, 
phalangeal, and interphalangeal joint spaces appeared to be 
normal and even.

VA outpatient treatment records compiled between September 
1998 and December 1999 show evaluation and treatment provided 
to the veteran by a VA podiatrist.  The veteran was noted on 
several occasions to have elongated, dystrophic nails without 
any evidence of infection and/or open lesions.

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
rewrites the 38 U.S.C.A. §§ 5100-5107 (duty to assist) 
provisions to eliminate the well-grounded claim requirement, 
and requires the Secretary to provide additional assistance 
in developing all facts pertinent to a claim for benefits 
under Title 38 of United States Code.

Although the RO did not adjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the claimant was 
provided VA rating examinations.  The RO collected all 
identified medical records.  The veteran was provided notice 
of the applicable law and regulations.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file.  
The Board finds the veteran is not prejudiced by appellate 
review at this time without additional RO adjudication after 
enactment of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, (Rating Schedule), 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. 38 C.F.R. Part 4.  Where a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more clearly approximates the criteria for 
the higher rating; otherwise a lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt that arises in 
considering the evidence must be resolved in favor of the 
veteran.  38 C.F.R. § 4.13.  The veteran's entire history is 
reviewed when making disability evaluations.  38 C.F.R. 
§§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion in a part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the Rating Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

Pursuant to the above-mentioned Rating Schedule, the severity 
of the veteran's right great toe disorder is ascertained by 
application of the criteria set forth in Diagnostic 
Codes 5280, 5281.  Under the provisions of Diagnostic 
Code 5280 a 10 percent evaluation is warranted for unilateral 
hallux valgus which has been operated on with resection of 
the metatarsal head or if the hallux valgus is severe, 
equivalent to amputation of the great toe.  Under Diagnostic 
Code 5281 severe, unilateral hallux rigidus is rated under 
the criteria for hallux valgus.

Here the evidence shows no hallux rigidus or hallux valgus.  
In fact, the only symptom noted which is attributable 
specifically to the right great toe is proud flesh 
granulation.  None of the medical evidence indicates that the 
veteran has painful motion of the right great toe, functional 
impairment attributable thereto, or that the right great toe 
is other than essentially asymptomatic.  Examinations of the 
right great toe in April 1998 and January 1999 were negative 
for any findings of inflammation, fissures, ulcers or other 
breakdowns in his skin and the toe had full range of motion.  
Reports of treatment at the day care center indicate pain on 
palpation of all nails, meaning that the pain is not a 
symptom of the service-connected right great toe condition.

Accordingly, the criteria for a compensable rating for a 
right great toe disability are not met and entitlement to a 
compensable rating, therefore, is denied.  Since the 
veteran's service-connected right toe disorder has been 
essentially stable since the award of service connection, a 
staged rating for this disorder as prescribed by the United 
States Court of Appeals for Veterans Claims in Fenderson v. 
West, 12 Vet. App. 119 (1999) is not indicated.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.


ORDER

A higher initial evaluation for residuals of an ingrown 
toenail, right great toe is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals



 

